DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the amendments and arguments filed 09/20/2021. Claims 1-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Josephs on 11/18/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 has been amended as follows:
1. A guide vane cascade for a turbomachine, comprising:
a plurality of guide vanes each are mounted adjustably about a respective axis of rotation, so as to change an inflow angle when rotated about the respective axis of rotation,
wherein a first guide vane of the plurality of guide vanes and a second guide vane of the plurality of guide vanes, [[is]] arranged on the pressure side of the first guide vane, each along a longitudinal axis of the turbomachine and the first guide vane and second guide vane are arranged with an axial offset, wherein, the axis of rotation of the second guide vane is offset axially downstream of the axis of rotation of the first guide vane, 

wherein the mass flow at the radially outer region is different than the mass flow at the radially inner region in the adjusted state.
Claim 13 has been amended as follows:
13. The guide vane cascade according to claim 1, wherein the first guide vane and another second guide vane that is arranged on a suction side of the first guide vane together delimit a divergent channel in the radially inner region.

	The above changes to claims 1 and 13 are made to clearly distinguish between the claimed invention and the prior art, to correct inaccuracies and to provide proper antecedent basis for claim elements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Pat. No. 4,558,987. The improvement comprises first and second guide vanes that form a tandem configuration delimiting a convergent channel in a radially outer region and delimit a divergent channel in a radially inner region in an adjusted state of the vanes for proportionally displacing of mas flow rate at the vanes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show vane cascades in turbomachines and adjustable vanes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                           

/David E Sosnowski/SPE, Art Unit 3745